DETAILED ACTION
Original claims 1-74 were filed on August 13, 2020. With the preliminary amendment of January 25, 2021, claims 6, 8, 10, 14, 16-20, 22-35, 37-41, 43-46, 48-56, 59-60, 62-67, 70-71, and 73-74 were cancelled, claims 3-5, 7, 9, 11, 13, 15, 21, 36, 42, 47, 57-58, 61, 68-69, and 72 were amended, and not claims were added.  Claims 1-5, 7, 9, 11-13, 15, 21, 36, 42, 47, 57-58, 61, 68-69, and 72 are pending.
Election/Restrictions
Claims 1-5, 7, 9, 11-13, 15, 21, 36, 42, 47, 57-58, 61, 68-69, and 72  are directed to a genus of a genus of methods for preparing a biological sample, comprising:
(a)	providing the biological sample comprising at least one biopolymer;
(b)	contacting the sample with a composition comprising an ultrastable enzyme to form a reaction mixture; and 
(c) incubating the reaction mixture for at least one second to digest or modify the at least one biopolymer present in the biological sample, 
wherein steps (a) to (c) produce a prepared sample suitable for proteomic, glycomic, glycoproteomic analysis.
 
Species Election
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
All elected species must be consistent with election of a single method.  For example, if applicants elect ‘proteomic analysis’ in claim 2, they should elect a protease in claim 13.
For claims 1-5, 7, 9, 11-13, 15, 21, 36, 42, 47, 57-58, 61, 68-69, and 72 , elect from the following. 
One of: (i) suitable for proteomic analysis, (ii) suitable for glycomic, analysis, or (iii) suitable for glycoproteomic analysis.  (claim 1)
One of: (i) mass spectrometry-based proteomic analysis, (ii) mass spectrometry-based glycomic analysis, (iii) mass spectrometry-based glycoproteomic analysis, (iv) mass spectrometry-based lipomic analysis, (v) mass spectrometry-based amino acid analysis, or (vi mass spectrometry-based immunochemical analysis, or (vii) none of (i)-(vi).  Claim 2
One of: (i) a tissue, a cell pellet, (ii) a cell lysate, (iii) a cell culture solution, (iv) a biological fluid, (v) a plant tissue, (vi) a plant fluid, (vii) a food product, (viii) a gel sample, (ix) an environmental sample, or (x) none of (i)-(xi). Claim 3
 One of: (i) a detergent, (ii) an acid, an oxidizer, (iii) a surfactant, (iv) an additive for biopolymer digestion, (v) a reactive chemical component, (vi) a chaotropic chemical component, (vii) one specific combination of (i)-(vii), or (viii) none of (i)-(vii). Claim 4  
One of: (i) step b does not comprise a detergent or (ii) step b does not comprise a detergent. Claim 7
One of: (i) iodoacetamide (IAA), (ii) dithiothreitol (DTT), (iii) RapiGest SF, (iv) PPS Silent® Surfactant, (v) InvitrosolTM, (vi) ProteaseMAXTM, (vii) one specific combination of (i)-(vi), or (vii) none of (i)-(vi). Claim 9
One of: (i) the ultrastable enzyme is not isolated from an organism of the Archaea domain or (ii) the ultrastable enzyme is isolated from an organism of the Archaea domain. claim 11
One of: (i) the ultrastable enzyme is not isolated from an organism of the Sulfolobales order or (ii) the ultrastable enzyme is isolated from an organism of the Sulfolobales order. Claim 12
One of: a protease, a lipase, a cellulase, a hemicellulase, a glycoside hydrolase, an endoprotease, a carboxyesterase, an amylase, an alpha­amylase, an endoglucanase, an endopullulanase, a PNGase, a trehalase, a pullulanase, a peptidase, a signal peptidase, a xylanase, a cellobiohydrolase (CBH), a 􀀤-glucosidase, a peroxidase, a phospholipase, an esterase, a cutinase, a pectinase, a pectate lyase, a mannanase, a keratinase, a reductase, an oxidase, a phenoloxidase, a lipoxygenase, a ligninase, a tannase, a pentosanase, a malanase, a 􀀤-glucanase, an arabinosidase, a hyaluronidase, a chondroitinase, a lactase, a xyloglucanase, a xanthanase, an acyltransferase, a galactanase, a xanthan lyase, a xylanase, an arabinase, a glycohydrolase, a glycosyltransferase, a glycosidase, one specific combination thereof, or none of the above. claim 13
One specific temperature for step (c). claim 15
One specific pH for step (c). claim 21
One specific time for step (c). claims 36 and 42
One specific percent digestion of the biopolymer. Claim 47
One of: (i) not further comprising a step ( c )(i) of adjusting the pH of the reaction mixture to a pH value ranging from about 4.5 to about 7.0 or (ii) further comprising a step ( c )(i) of adjusting the pH of the reaction mixture to a pH value ranging from about 4.5 to about 7.0. claim 57
One of: (i) not further comprising a step ( d) of treating the reaction mixture to remove one of more contaminants, and wherein treating the reaction mixture in step (d) comprises removing one or more contaminants from the reaction mixture by filtration or ultra-filtration or (ii) further comprising a step ( d) of treating the reaction mixture to remove one of more contaminants, and wherein treating the reaction mixture in step (d) comprises removing one or more contaminants from the reaction mixture by filtration or ultra-filtration. Claim 61
One of: (i) not further comprising (e) drying the reaction mixture or (ii) further comprising (e) drying the reaction mixture. Claim 68
One of: (i) the mixture is injected into an analytical device for proteomic analysis after step (c), (ii) the mixture is injected into an analytical device for glycomic analysis after step (c)., (iii) the mixture is injected into an analytical device for glycoproteomic analysis after step (c)., or (iv) none of (i)-(iii). Claim 72 

The species listed above  do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking the above species appears to be that they all relate to methods for modifying a biopolymer in a biological sample by incubating the sample with an ultrastable enzyme.  However, said methods were well known in the art.  Moreover, Tuohy et al, 2007 (WO 2007/091231) teaches (p25, line 6-8, page 25, line 30, to page 26, line 3, example 12, claims 1-10, 27-28, 72-74) a thermophilic strain of Talaromyces emersonii, which has a growth temperature range of 30 to 90 deg. C and which actively secretes enzymes, such as proteases and carbohydrate modifying enzymes at temperatures above 55 deg. C.  Said enzymes are used in the production of oligosaccharides and glycopeptides for use as tools in functional glycomics, which anticipates claim 1.  Therefore the above species share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Furthermore, the methods of the species do not use the same reagents and/or produce the same results.  Accordingly, the species are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/
Primary Examiner, Art Unit 1652                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).